 



Exhibit 10.12

1

AMENDED AND RESTATED LICENSE AGREEMENT
THIS AMENDED AND RESTATED AGREEMENT dated December 8 1997 is made
BETWEEN
ENSYN TECHNOLOGIES INC., a corporation incorporated under the laws of Canada,
having its principal place of business at 6847 Hiram Drive, Greely, Ontario,
Canada K4P 1A2 (“ENSYN”)
AND
ENSYN GROUP, INC., a corporation incorporated under the laws of Delaware, USA,
having its principal place of business at 124 Mount Auburn Street, Suite 200N,
Cambridge, Massachusetts, USA, 02138 (“GROUP”)
WHEREAS:
1.     ENSYN has developed and presently possesses certain technical know-how,
equipment, operating experience and knowledge of processes relating to the rapid
heating of carbonaceous material at a rate of over 400 degrees Centigrade per
second, to a temperature of at least 400 degrees Centigrade and retaining the
said carbonaceous materials together with the initial pyrolysis products in a
pyrolysis reactor at a temperature of at least 400 degrees Centigrade for less
than 2 seconds (“RTP”, as defined below);
2.     GROUP desires to obtain a license for RTP and ENSYN is willing to grant
this license subject to the existing licenses set out in Schedule C;
3.     ENSYN has expertise relating to the design, construction, and operation
of RTP Reactors and GROUP wishes to utilize this expertise;
4.     The parties have entered into a License Agreement dated August 30, 1996
and wish to amend and restate this License Agreement as provided herein.
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS
In this Agreement, unless the context otherwise requires, the following words
shall have the following meanings:

1.1   “Business Day” means and day other than a Saturday, Sunday or statutory
holiday;



--------------------------------------------------------------------------------



 



2



1.2   “Boiler Fuels” means fuel oil intended for use in steam or hot water
boiler systems or in oil burners or furnaces, for the production of heat,
electricity, steam, or other uses to which #2 to #6 fuel oil is put to;   1.3  
“Engine Fuel” means a liquid fuel oil intended for use in an engine, for the
production of electricity, mechanical power, steam, or other uses to which
kerosine and other fuels are put to;   1.4   “Feedstocks” means wood, wood
residues, agricultural biomass, organic municipal waste, fossil fuels and any
other matter, whether liquid, solid or gaseous, capable of being processed in
the RTP Reactor;   1.5   “Know-how” means all confidential information, trade
secrets, know-how, operating and business data of ENSYN relating to the design,
construction, and use of the RTP Reactors for the manufacture of Product, and
includes without limitation, methods, processes, procedures, formulae,
compositions, designs, illustrations, drawings, photographs, graphs, tables,
specifications, instruction manuals, lists, charts and programs, disclosed
orally, visually or in writing to GROUP by ENSYN or gathered by GROUP from
inspection;   1.6   “Improvement” means any modification or refinement of the
Technology or Product or the development or acquisition of a new Product,
whether patentable or not, that is developed or acquired by or on behalf of
GROUP or ENSYN during the term of this Agreement and would, if exploited,
improve the operational quality or economic characteristics of the Technology;  
1.7   “Liquid Smoke” means liquid smoke for use for smoke flavouring purposes,
food and pharmaceutical specialty chemicals, fragrances, food flavourings, food
browning compounds and food additives produced by fast pyroysis from food stocks
or other biomass feed stocks;   1.8   “Other Chemicals” means any chemical or
material derived from or that may be made in a RTP Reactor but not including
Liquid Smoke;   1.9   “Product” mean Boiler Fuels, Engine Fuel, Turbine Fuels,
Other Chemicals and any liquids, gases or solids which may result from
processing in an TRP Reactor from the pyrolysis of Feedstocks but does not
include Liquid Smoke;   1.10   “Royalty Territory” means Canada;   1.11   “RTP”
means the rapid heating of carbonaceous material, at a rate of 400 degrees
Centigrade per second, to a temperature of at least 400 degrees Centigrade and
retaining the said carbonaceous materials together with the initial pyrolysis
products in a pyrolysis reactor at a temperature of at least 400 degrees
Centigrade for less than 2 seconds;   1.12   “RTP Reactor” means a reactor for
the rapid heating of carbonaceous materials, at a rate of over 400 degrees
Centigrade per second, to at least 400 degrees Centigrade and retaining the said
carbonaceous materials together with the initial pyrolysis products in a
pyrolysis reactor at least 400 degrees Centigrade for less than 2 seconds;



--------------------------------------------------------------------------------



 



3



1.13   “Technology” means all patents and patent applications set out in
Schedule A and Know-how relating to the construction, design, manufacture of RTP
Reactors and to the operation of RTP Reactor for the production of Product;  
1.14   “Territory” means the world;   1.15   “this Agreement” means this
agreement (including all schedules to this Agreement) as the same may from time
to time be amended by agreement in writing signed by the parties;   1.16  
“Turbine Fuels” means a liquid fuel oil intended for use in a turbine, for the
production of electricity, mechanical power, steam, or other uses to which
kerosine and other turbine fuels are put to.

ARTICLE 2
GRANT OF TECHNOLOGY LICENSE
2.1     License. Subject to the terms and conditions of this Agreement including
Section 5.1.3 and the restrictions in Section 2.2 and the existing licenses set
out in Schedule C, ENSYN hereby grants to GROUP and GROUP accepts a
non-transferable exclusive right in the Territory, with the right to grant
sub-licenses, to:
2.1.1     use the Technology to operate an RTP Reactor;
2.1.2     make, use and sell Product; and
2.1.3     use any Improvements.
2.2     Restrictions.
2.2.1     ENSYN hereby reserves to itself the exclusive right to use the
Technology in the Territory for the sole purpose of engineering, designing and
constructing RTP Reactors.
2.2.2     Unless otherwise agreed to in writing, GROUP shall not use any ENSYN
owned Technology for any purpose other than those pertaining to the exercise of
the rights granted by ENSYN or the obligations accepted by GROUP pursuant to
this Agreement.
ARTICLE 3
GRANT OF TRADE-MARK LICENSE
3.1     License. Subject to the terms and conditions of this Agreement, ENSYN
hereby grants to GROUP with the right to grant sub-licenses, a non-exclusive,
non-transferable license to use the



--------------------------------------------------------------------------------



 



4

MARKS set out in Schedule B hereto as it may be amended from time to time
(“MARKS”), in the Territory in association with RTP Reactor and Product provided
that;
3.1.1     GROUP accepts that its usage of the MARKS shall at all times be under
the control of ENSYN, and GROUP co-operates with ENSYN in facilitating the
exercise of such control by ENSYN;
3.1.2     GROUP adheres to the standards that are set from time to time by ENSYN
governing the quality of RTP Reactor and Product, and all related advertising
and promotional material provided in association with the MARKS;
3.1.3     ENSYN shall have the right of access to GROUP’S premises during normal
business hours, for the purpose of inspecting the RTP Reactor and Product
provided by GROUP in association with the MARKS in order to ensure the quality
thereof;
3.1.4     GROUP supplies to ENSYN once each year during the term of this
Agreement, or more often if requested by ENSYN, specimens of its usage of the
MARKS;
3.1.5     GROUP uses the MARKS only in the form and manner and only with the
following legend, or such other legend as may be prescribed from time to time by
ENSYN “trade-mark owned by ENSYN Technologies Inc. used under license” or such
similar notice in the appropriate language(s) where the MARKS are being used;
3.1.6     GROUP uses the MARKS only in association with the RTP Reactor and
Product and with no other goods or services; and
3.1.7     GROUP does nothing inconsistent with the validity of the MARKS or
inconsistent with ENSYN’S ownership of the MARKS.
3.2     Amendments. The parties may from time to time amend the contents of
Schedule B hereto by adding or deleting trade-marks. Such amendments may be
effected by an authorized signing officer of each party initialing and dating an
amended Schedule B, with the amended Schedule B becoming effective on the date
on which both signing officers have initialed the same. The terms and conditions
of this Agreement shall apply to such amended Schedule B as fully and completely
as though it had always formed part of this Agreement.
3.3     Restrictions. GROUP shall not use the MARKS, or any of them, in its
business name without the prior written consent of ENSYN. In the event that such
consent is given, GROUP agrees that all such usage shall enure to the benefit of
ENSYN and shall be in strict accordance with any terms and conditions set by
ENSYN. ENSYN hereby confirms its consent to the use of the MARK “ENSYN” as part
of the corporate and trade name of GROUP.
3.4     Consequences upon Termination. Upon the termination of this Agreement,
for any reason, whatsoever, GROUP shall immediately cease any and all use of the
MARKS and discontinue the provision of all RTP Reactor and Product in
association with the MARKS. If



--------------------------------------------------------------------------------



 



5

applicable, GROUP shall also immediately change its business name to delete the
MARKS, or any of them, from its name. Further, following termination, GROUP
shall not do anything inconsistent with the validity of the MARKS or
inconsistent with ENSYN’S ownership of the MARKS. Without limitation, GROUP
shall not use any of the MARKS, or any word or design which may be confused with
any of the MARKS, either as a trade-mark or a trade name, or as an element in a
trade-mark or a trade name.
ARTICLE 4
IMPROVEMENTS
4.1     Improvements. If either party develops any Improvements, each party
shall notify the other party of such Improvement and, in the case of ENSYN, such
notice shall also contain a statement of the costs incurred in developing or
acquiring such Improvement. Subject to the terms and conditions of this
Agreement, each party which owns an Improvement shall grant the other party a
paid-up, non-exclusive, non-transferable license to use the Improvement for the
purposes set forth in this Agreement.
4.2     Exclusions. Section 4.1 does not apply to Improvements relating to any
non-fast pyrolysis technology.
ARTICLE 5
OBLIGATIONS
5.1      Obligations. In consideration for the grants herein:
5.1.1     GROUP hereby agrees to pay to ENSYN a cash royalty payment in an
amount equal to three percent (3%) of the cost of construction of the RTP at the
time of the initial commissioning of each and every RTP Reactor in the Royalty
Territory during the term of this Agreement.
5.1.2     GROUP hereby undertakes to use its best efforts to commercially
exploit the Technology through the grant of sub-licenses and construction of RTP
reactors throughout the Territory.
5.1.3     GROUP and ENSYN shall enter into an agreement whereby ENSYN shall be
appointed to provide all design, engineering, supervision and training services
relating to the construction and commissioning of RTP Reactors by an
sub-licensee utilizing Technology so that ENSYN may use its reserved rights to
permit full utilization of sub-licenses granted by GROUP.



--------------------------------------------------------------------------------



 



6

5.1.4     If ENSYN is unable to materially perform said design, engineering,
supervision and training services for any specific sub-licensee, and remains
unable to do so after 60 days written notice by GROUP to ENSYN specifying in
detail the lack of performance, GROUP may, for that specific sub-licensee, use
or sub-license others to use, the Technology in the Territory to design and
construct the RTP Reactor.
ARTICLE 6
TECHNOLOGY
6.1     Ownership. GROUP acknowledges that ENSYN owns all rights in the
Technology With respect to all Improvements, it is agreed that the party that
has developed or acquired such Improvements shall own them, it being agreed,
however, that GROUP shall have the right to purchase any Improvements developed
or acquired by ENSYN by paying to ENSYN the cost of developing or acquiring such
Improvements. GROUP shall have the right to commission ENSYN to research and
develop Improvements for which GROUP will pay the actual cost and, in such
event, GROUP shall be the owner of such Improvements ab initio. ENSYN agrees to
execute and have executed any such documents that GROUP may reasonably require
to give effect to this section.
6.2     Right of First Refusal. ENSYN herby grants to GROUP the right of first
refusal to acquire all or any part of the Technology or Improvements if ENSYN
wishes to assign its rights therein. ENSYN shall give a written proposal to
GROUP (in accordance with Section 10.13) outlining the material terms including
without limitation, the particular Technology or Improvement or both, as the
case may be, price, and geographic location in sufficient detail so that GROUP
may make an informed decision as to whether to acquire said Technology or
Improvements. GROUP shall have 10 days after receiving such notice within which
to request any additional detail that it may reasonably require to make an
informed decision. If GROUP has not provided its written agreement to ENSYN to
enter into the acquisition on the terms of the proposal within the later of
(a) 30 days after receipt of said proposal, or (b) 20 days after receipt of
additional detail pursuant to the preceding sentence, ENSYN may enter into an
agreement with a third party on substantially the same terms as those proposed
to GROUP.
ARTICLE 7
WARRANTIES, REPRESENTATIONS, AND INDEMNITIES
7.1     Authority. Each party represents and warrants that is has good and
sufficient power, authority and right to enter into and deliver to each other
this Agreement.



--------------------------------------------------------------------------------



 



7

7.2     Matters not Covered by Warranty or Representation. ENSYN makes no
representation or warranty of any kind whatsoever, express or implied, except as
expressly set out herein. Without limiting the generality of the foregoing,
nothing in this Agreement shall be construed as:
7.2.1     a warranty or representation by ENSYN as to: the validity or scope of
any of the rights in the Technology or ENSYN’s Improvements; the use of the
MAKRS; the ability of GROUP to understand and use the Technology or ENSYN’s
Improvements; or the operability or economy of any process or equipment used in
accordance with this Agreement;
7.2.2     a warranty or representation that any use of the Technology or
Improvements will be free from infringements of third party rights; or
7.2.3     an agreement to bring or prosecute actions or suits against third
parties for infringement of the Technology, MARKS or ENSYN’s Improvements.
7.3     Entire Warranties. The warranties contained in this Agreement are in
lieu of any other warranties or conditions express or implied including, but
without limitation, implied warranties or conditions of merchantable quality or
fitness for particular purpose and those arising by statute or otherwise in law
or from a course of dealing or usage of trade other than the said express
warranty contained herein.
7.4     Infringement by a Third Party. If a third party is infringing any of
ENSYN’S rights in the patents or patent applications in Schedule A, ENSYN may,
at its own expense and for its own benefit, bring legal action to restrain such
infringement and for damages. If GROUP elects, it may, at its own expense, and
for its own benefit, join in the action and be represented by counsel of its
selection, but ENSYN shall have complete control of the action. If ENSYN refuses
upon written request by GROUP to bring such an action, then GROUP shall have the
right to do so but at GROUP’s own expense and for GROUP’s own benefit.
7.5     Infringement of Third Party Patents. Subject to Sections 7.7 and 7.8,
ENSYN will, at its expense, defend GROUP against any claim of a third party that
the use of the Technology constitutes an infringement of a patent. ENSYN will
pay all costs, damages and legal fees that a court finally awards, or a final
settlement amount, if any, as a result of such claim. This defence and payment
is conditional upon GROUP promptly notifying ENSYN of such claim and cooperating
fully in the defence and all related negotiations. If GROUP wishes to be
independently represented, it shall be at GROUP’s expense. ENSYN shall have
entire control of the defence proceedings. This defence and payment obligation
does not apply if it is established that the infringement was caused by
modifications to the Technology by GROUP.
7.6     Options. If a claim is made by a third party that use of the Technology
infringes its intellectual property rights, ENSYN may, at its option and at its
own expense:



--------------------------------------------------------------------------------



 



8

7.6.1     procure for GROUP the right to continue using the Technology;
7.6.2     with the consent of GROUP replace the same with comparable
non-infringing Technology or modify the Technology so as to avoid the
infringement provided that such modification does not materially reduce the
processing capacity or quality or increase the costs of production.
7.7     Consequential Damages Limitation. Neither party will be liable to the
other for any indirect, special or consequential damages related to or arising
out of this Agreement howsoever caused including, without limitation, any based
on strict product liability theories, even if the party has been advised about
the possibility of such damages.
7.8     Aggregate Liability Limitation. ENSYN’s aggregate liability for all the
obligations in Section 7.5 will not exceed the amount of $2,500,000.00.
7.9     GROUP’s Obligation to Indemnity. GROUP will indemnify and hold harmless
ENSYN, its employees and agents, against all liability, demands, damages,
expenses or losses arising out of use by GROUP of the Technology.
ARTICLE 8
TERM AND TERMINATION
8.1     Term. The Term of this Agreement shall be from the date hereof until
terminated in accordance with Article 8.2.
8.2     Grounds for Termination.
8.2.1     Party in Default. This Agreement may be terminated by either party
immediately upon notice if the other party is in default of any term of this
Agreement and remains in default or has not commenced reasonable steps to cure
such default after six months notice of the default has been given by the other
party to the defaulting party, or such other time period as mutually agreed by
the parties;
8.2.2     Bankruptcy. Without limiting the generality of Article 7.2.1, in the
event of bankruptcy of GROUP, an order is made for winding up GROUP, or if any
execution, sequestration or other process of any court becomes enforceable
against all or substantially all of the assets of GROUP, this Agreement may be
terminated in whole or in part immediately, upon notice to the other party.
If GROUP makes a proposal seeking protection from its creditors under
legislation other than the Bankruptcy Act, ENSYN may, at its option, terminate
this Agreement except where prohibited by law.



--------------------------------------------------------------------------------



 



9

8.3     Obligations upon Termination.
8.3.1     If termination is for cause by ENSYN pursuant to Section 8.2, upon
termination, all licenses granted herein cease. GROUP shall, at ENSYN’s option,
either immediately return to ENSYN or destroy the Know-how and Confidential
Information and all copies thereof, in any form whatsoever, which are in the
possession of or under the power or control of GROUP. Upon request, GROUP shall
provide ENSYN with a certificate of an appropriate officer of GROUP certifying
such return or destruction.
8.3.2     If termination is for cause by GROUP pursuant to Section 8.2, all
licenses granted herein shall be deemed, effective one day prior to the
precipitating event including without limitation, the bankruptcy, to be
irrevocable, perpetual, and transferable licenses, which shall survive
termination of this Agreement.
8.4     Existing Sub-licenses. Termination of this Agreement howsoever caused,
shall not affect existing sub-licenses granted pursuant to this Agreement.
8.5     Force Majeure. Neither party shall be liable for delay or failure to
perform its obligations hereunder for causes beyond its reasonable control and
without the fault or negligence of that party provided that that party shall use
due diligence in attempting to remove the cause. In the event that any such
cause should continue for a period of 90 days, the other party shall have the
right to terminate this Agreement by giving notice of its intention to terminate
to that party.
ARTICLE 9
CONFIDENTIALITY
9.1     Confidential Information. The parties acknowledge that the Technology
and Improvements, excluding patents and published patent applications, are
confidential (“Confidential Information”) except for the exclusions set out in
Section 9.2.
9.2     Obligations. Each party to this Agreement will keep the other party’s
Confidential Information secret and confidential, and will refrain from
disclosing the said information to any third party, using the same standard of
care as it would use for its own proprietary information of similar nature
except, when and to the extent that such information was previously known on a
non-confidential basis and is not subject to another obligation of secrecy and
non-use, as documented by reasonably convincing written records possessed by the
disclosing party prior to disclosure; or
9.2.1     such information at the time of disclosure is in the public domain or
which thereafter becomes part of the public domain through no fault of the
disclosure; or
9.2.2     such information is received in good faith on a non-confidential basis
and without a use restriction by the disclosing party from a third party who
lawfully obtained and disclosed such information; or



--------------------------------------------------------------------------------



 



10

9.2.3     such information is required to be disclosed by enforceable legal
process; or
9.2.4     prior written consent is obtained from the other party.
Each party hereby warrants that its employees will only by given access to the
other party’s Confidential Information on a next-to-know basis, and that such
employees are obligated to confidentiality and non-use obligations at least as
restrictive as those assumed by the parties herein.
9.3     Surviving Termination. This provision survives termination of this
Agreement.
ARTICLE 10
GENERAL
10.1     Laws of England. This Agreement shall be governed by and construed in
accordance with the laws in force in England.
10.2     Extended Meanings. In this Agreement, words importing the singular
number include the plural and vice versa, and words importing gender include all
genders.
10.3     Headings. The division of this Agreement into Articles, Sections,
Clauses and Subclauses, and the insertion of headings are for convenience of
reference only and shall not affect its construction or interpretation.
10.4     References. References to a specified Section or Schedule shall be
construed as reference to that specified Section of or Schedule to this
Agreement unless the context otherwise requires.
10.5     Business Day. In the event that any action to be taken under this
Agreement falls on a day which is not a Business Day, then such action shall be
taken on the next succeeding Business Day.
10.6     Schedules. The following is a list of Schedules attached to and
incorporated into this Agreement by reference and deemed to be a part of this
Agreement:
Schedule A          Patents and Patent Applications
Schedule B          Trade-Marks
Schedule C          Existing Licenses
10.7     Independence of Parties. Each party is independent of the other. The
parties are not agents or partners of, or joint ventures with, each other. All
covenants contained in this Agreement are contractual in nature.



--------------------------------------------------------------------------------



 



11

10.8     Time of Essence. Time is of the essence in this Agreement and in every
part of this Agreement.
10.9     Waiver. No waiver by either of the parties of any breach or any
condition, covenant of term of this Agreement shall be effective unless it is in
writing and it shall not constitute a waiver of such condition, covenant or term
except in respect of the particular breach giving rise to such waiver.
10.10     Severability. If any provision in this Agreement is held to be
invalid, unenforceable or in conflict with any applicable law that provision
shall be deemed to no longer form a part of this Agreement.
10.11     Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to its subject matter and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with its
subject matter except as specifically set forth in this Agreement. No
supplement, modification, amendment or waiver of this Agreement shall be binding
unless executed in writing by all of the parties.
10.12     Compliance with Law. GROUP covenants and agrees to comply with the
laws in force in the places where the licenses granted pursuant to this
Agreement are utilized.
10.13     Notices. All notices, requests or demands required or permitted to be
given by one party to the other (“Notices”) shall, unless otherwise specifically
provided for in this Agreement, be given in writing and be either personally
delivered, sent by registered mail, postage prepaid (except during time of
postal strike), or sent by facsimile to the other party as follows:

     
To ENSYN at:
  To GROUP at:
 
   
6847 Hiram Drive
  124 Mount Auburn Street
Greely, Ontario
  Suite 200N
Canada, K4P 1A2
  Cambridge, Massachusetts
 
  USA 02138
 
   
Facsimile: (613) 821-2754
  Facsimile: (617) 489-4477
Phone: (613) 821-2148
  Phone: (617) 489-9177
 
   
Attention: President
  Attention: President

          Any notice sent by personal delivery or registered mail shall be
deemed to be received on the date of delivery. Any notice sent by facsimile
shall be deemed to have been received by the party to whom it was sent on the
first Business Day following its transmission.



--------------------------------------------------------------------------------



 



12

          Any party may change its address by written notice to the other party
given in accordance with the provisions of this section. All addressees for
notice must be addresses to which notices can be personally delivered.
10.14     Further Assurances. The parties shall do such things to attend or
cause their respective representatives to attend such meetings, and execute such
further documents, agreements and assurances as may be deemed necessary or
advisable from time to time in order to carry out the terms and conditions of
this Agreement in accordance with its true intent.
10.15     No Assignment. Neither this Agreement nor any of the rights or
obligations of any party may be assigned without the prior written consent of
each other party to this Agreement.
10.16     Binding upon Successors. This Agreement shall enure to the benefit of
and be binding upon each party and its heirs, executors, administrators and
permitted successors and assigns.
          IN WITNESS WHEREOF ENSYN and GROUP have signed and delivered this
Agreement on the dates set out below.

     
ENSYN TECHNOLOGIES INC.
  ENSYN GROUP, INC.
 
   
By: /s/ R. G. Graham                    
  By: /s/ Robert A. Pirraglia               
               (Signature)
                 (Signature)
 
   
Name: R.G. Graham                     
  Name: Robert A. Pirraglia               
Title: President & CEO               
  Title: Director                                  
Date: Dec. 8, 1997                       
  Date: Dec., 8, 1997                          



--------------------------------------------------------------------------------



 



13

SCHEDULE C
EXISTING LICENSES
Joint Development Agreement and Licence Agreement dated January 8, 1987 made
between Ensyn Engineering Associates Inc. and Red Arrow Products, Inc. providing
for the licensing of the RTP in connection with Liquid Smoke.



--------------------------------------------------------------------------------



 



ENSYN TECHNOLOGIES, INC.
February 12, 1999
Ensyn Group, Inc.
419 Boylston Street
Suite 500
Boston, Massachusetts 02116
     Re:     Gulf Technology Rights Agreement
Ladies and Gentlemen:
     In Section 2.2.2 of the Amended and Restated License Agreement, dated
December 8, 1997 (the “License Agreement”), between Ensyn Technologies Inc.
(“Ensyn”) and Ensyn Group, Inc. (“Group”), Group Agreed not to use any Ensyn
owned Technology for any purposes other than those pertaining to the exercise of
the rights granted to Ensyn or the obligations accepted by Group pursuant to the
License Agreement unless otherwise agreed to in writing.
Group has requested and Ensyn has agreed that Group may use the Ensyn owned
Technology for an additional purpose other than those set out in the License
Agreement, namely, a non-transferable, non-exclusive right in the Territory to
use or to have contractors or agents use on its behalf the Technology in the
Territory for the purpose of Group performing its obligations under the
Technology Rights Agreement entered into with Gulf Canada Resources Ltd. on
January 21, 1999, as amended and restated on February 12, 1999, and various
facilities development agreements entered into between Group and Gulf from time
to time, to engineer, design and construct RTP Reactors for use in Gulf
facilities in accordance with the said agreements. Ensyn agrees that the
foregoing right shall not be revoked or terminated without Gulf’s prior written
consent.
It is understood and agreed that in addition to the 3 1/2% royalty payable to
Ensyn pursuant to section 5.1.1 of the License Agreement, for the Gulf
facilities, Group will utilize engineering and related personnel of Ensyn at
Group’s discretion and will pay Ensyn for such personnel at a rate of 2 times
Ensyn’s direct salary cost for such personnel. It is further agreed that the
minimum payable for such engineering or related personnel will be $100,000 for
each fossil fuel project contracted by Group. Notwithstanding the foregoing it
is understood and agreed that Ensyn will have no responsibility with respect to
the construction of RTP Reactors, other than for infringement claims, for use in
Gulf facilities and Group agrees to indemnify and hold Ensyn free and harmless
with respect thereto.
This letter is acknowledged to be an agreement in writing in accordance with
section 2.2.2 of the License Agreement and is agreed to by both Ensyn Group,
Inc. and Ensyn Technologies Inc., as noted by the appropriate signatures of
Group and Ensyn affixed below.

                  ENSYN TECHNOLOGIES, INC.   ENSYN GROUP, INC.    
 
               
 
               
By:
  /s/ R. G. Graham   By:   /s/ Robert Pirraglia    
 
               
Name:
  Mr. Robert Graham   Name:   Mr. Robert Pirraglia    
Title:
  President   Title:   Vice President    

